Citation Nr: 0535016	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for status post fracture of the left upper extremity with 
slight deformity of left elbow and a surgical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from February 1951 
to May 1954, and in the Air Force from December 1956 to 
October 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran does not meet the criteria for a 30 percent 
rating for the minor arm under Diagnostic Code 5202 because 
his arm motion is not limited to 25 degrees from the side 
even with consideration of pain.  The veteran does not meet 
the criteria for a 40 percent rating for the minor arm under 
Diagnostic Code 5201 because there is no fibrous union of the 
humerus.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for status post fracture of the left upper extremity with 
slight deformity of the left elbow and surgical scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, and 5202 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran is right-hand dominant.  38 C.F.R. § 4.69.  The 
veteran's left shoulder disability is currently rated at 20 
percent disabling by analogy to Diagnostic Code (DC) 5202, 
other impairment of the humerus, and DC 5201, limitation of 
motion of the arm.  38 C.F.R. § 4.71a.  Under DC 5202, other 
impairment of the humerus, a minimum compensable rating of 20 
percent is assigned for recurrent dislocation of the humerus 
at the scapulohumeral joint, with infrequent episodes and 
guarding of movement only at the shoulder level.  A higher 
rating of 40 percent is warranted for the minor arm when 
there is fibrous union of the humerus.  

Under DC 5201, limitation of motion of the arm, a minimum 
compensable rating of 20 percent is assigned when the motion 
of the major or minor arm is limited at the shoulder level.  
A higher rating of 30 percent is warranted for the minor arm 
when motion is limited to 25 degrees from the side.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatiguability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran fractured his left humerus in 1951.  It was 
repaired in 1951 with a metallic wire device.  In 1952 he had 
an operation to remove a nail from the device.  The veteran 
underwent a VA examination in May 2003.  The veteran 
complained of pain when he sleeps on his left side, and rated 
his pain as a 4 or 5 on a scale of 1 to 10.  The veteran also 
complained that his left shoulder sometimes locked.  The 
veteran stated that during a flare up he can still elevate or 
abduct the shoulder to the same degree.  An April 2003 VA 
orthopedic clinic follow up noted that the veteran had 
significant loss of motion and strength, but that the pain 
was not severe enough in the veteran's mind to warrant 
surgery.  In May 2003, the examiner noted that the veteran 
has a well-healed 14 centimeter long scar along his left 
anterior shoulder and humerus.  His left bicep is atrophied.  
Range of motion testing showed active/passive forward 
elevation of 90 degrees, active/passive abduction of 90 
degrees, external rotation of 45 degrees, internal rotation 
of 90 degrees, and full range of motion of the left elbow.  
Repetitive flexion/abduction of the left shoulder shows no 
decrease in range of motion, no pain, no weakness or 
fatiguability.  

X-rays of the veteran's shoulder showed moderate degenerative 
changes and a metallic fragment that superimposed the humeral 
head.  

Reviewing this evidence, the Board finds that the overall 
disability picture for the veteran's left shoulder disability 
does not more closely approximate a 30 percent rating.  The 
medical evidence does not show that the veteran's limitation 
of motion meets the 30 percent criteria for DC 5201 or the 40 
percent criteria for 5202.  The Board notes that there was no 
evidence of additional disability to support a higher rating 
to account for functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

In May 2003, the examiner did not state that the veteran had 
any functional loss due to more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity.  The examiner did note 
that the veteran's left bicep is atrophied, but did not state 
that it caused his movement to be weakened.  In fact, the 
examiner stated that after seven repetitive flexions and 
abductions of the shoulder, there was no decrease in range of 
motion, no pain, no weakness, and no easy fatiguability, 
clearly indicating pain was taken into consideration and 
providing negative evidence against this claim.   

Overall, the veteran does not have the limitation of range of 
motion of his minor arm sufficient to warrant a 30 percent 
rating under DC 5201 because his movement of his left arm is 
not limited to 25 degrees from the side.  He does not meet 
the criteria for a 40 percent rating under DC 5202 because 
the veteran's x-rays did not show fibrous union of the 
humerus.  

In his June 2003 Notice of Disagreement (NOD), the veteran 
stated that he wanted a separate 10 percent disability rating 
for arthritis in his left shoulder.  DC 5010 provides that 
arthritis due to trauma should be rated as degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative 
arthritis is rated based upon limitation of motion of the 
effected joint.  In the veteran's case, this would be his 
left shoulder, already rated under DC 5201 for limitation of 
motion.  Thus, awarding a separate 10 percent disability 
rating for the veteran's arthritis would duplicate the 
veteran's current evaluation and would constitute pyramiding, 
which is prohibited.  38 C.F.R. § 4.14.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for status post fracture of 
the left upper extremity with slight deformity of left elbow 
and surgical scar.  38 C.F.R. § 4.3.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003 and June 2003, as well as information 
provided in the August 2003 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the August 2003 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the March 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Neither 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, as discussed above, the Board finds that 
the RO has ultimately provided all notice required by 
§ 5103(a).  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, and a VA orthopedic examination record.  The veteran 
indicated in a March 2003 statement that he received 
treatment only from VA and had no private practitioner.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 20 percent for status post 
fracture of a left upper extremity with slight deformity of 
left elbow and surgical scar is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


